                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                      Case No. 17-cv-04790-HSG
                                   8                    Plaintiff,                          ORDER ON ADMINISTRATIVE
                                                                                            MOTIONS TO FILE UNDER SEAL
                                   9             v.
                                                                                            Re: Dkt. Nos. 191, 196
                                  10     BITDEFENDER INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are the parties’ administrative motions to file under seal

                                  14   documents in connection with Bitdefender’s motion for summary judgment, Daubert motion, and

                                  15   motion to strike. Dkt. Nos. 191, 196. For the reasons articulated below, the Court GRANTS the

                                  16   administrative motions to seal.

                                  17     I.   LEGAL STANDARD

                                  18          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  19   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  20   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  21   common law right ‘to inspect and copy public records and documents, including judicial records

                                  22   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  23   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  24   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  25   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  26   general history of access and the public policies favoring disclosure, such as the public interest in

                                  27   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  28   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in
                                   1   disclosure and justify sealing court records exist when such ‘court files might have become a

                                   2   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   3   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   4   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   5   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   6   without more, compel the court to seal its records.” Id.

                                   7          The Court must “balance[] the competing interests of the public and the party who seeks to

                                   8   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                   9   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                  10   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  11   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  12   document or portions of it under seal must “establish[] that the document, or portions thereof, are
Northern District of California
 United States District Court




                                  13   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The

                                  14   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  15          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  16   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  17   tangentially related, to the underlying cause of action.” See Kamakana, 447 F.3d at 1179–80

                                  18   (quotations omitted). This requires a “particularized showing” that “specific prejudice or harm

                                  19   will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp.,

                                  20   307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of

                                  21   harm, unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman

                                  22   Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  23    II.   DISCUSSION
                                  24          Because the parties seek to seal portions and documents which pertain to Bitdefender’s

                                  25   motion for summary judgment, the Court applies the compelling reasons standard. The Court will

                                  26   apply the lower good cause standard for documents related to the motion to strike and Daubert

                                  27   motion.

                                  28          The parties seek to seal documents which reference Bitdefender’s confidential product
                                                                                          2
                                   1   information, including citations to highly sensitive source code, Bitdefender’s financial and sales

                                   2   information, and Finjan’s confidential business information. Dkt. Nos. 191, 196. Bitdefender

                                   3   submitted its Rule 79-5 supporting declarations establishing that the unredacted information

                                   4   contains sensitive and proprietary information, and that disclosure of the information would cause

                                   5   irreparable harm to Bitdefender and possibly its clients. Dkt. No. 196-1 at ¶¶ 5–7; Dkt. No. 195 at

                                   6   ¶¶ 2–3. Finjan also submitted its supporting declaration, representing that the information

                                   7   included confidential terms of its business practices and licenses, and the identity of third parties it

                                   8   was obligated to keep confidential under the terms of the agreements. Dkt. No. 191-1 at ¶ 6.

                                   9          The Court did not rely on any of the documents that are the subject of the parties’

                                  10   administrative motions to seal, given that the parties filed a joint stipulation of dismissal with

                                  11   prejudice before the hearing on Bitdefender’s motions. Dkt. No. 204. Thus, these documents are

                                  12   unrelated to the public’s understanding of the judicial proceedings in this case, and the public’s
Northern District of California
 United States District Court




                                  13   interest in disclosure of these documents is minimal given that the Court will not rule on

                                  14   Bitdefender’s motions. See In re iPhone Application Litig., No. 11-MD-02250-LHK, 2013 WL

                                  15   12335013, at *2 (N.D. Cal. Nov. 25, 2013) (“The public’s interest in accessing these documents is

                                  16   even further diminished in light of the fact that the Court will not have occasion to rule on

                                  17   Plaintiffs’ Motion for Class Certification.”). Accordingly, because the documents divulge

                                  18   proprietary and confidential information unrelated to the public’s understanding of the judicial

                                  19   proceedings in this action, the Court finds that there is compelling reason and good cause to file

                                  20   the documents under seal. See Economus v. City & Cty. of San Francisco, No. 18-CV-01071-

                                  21   HSG, 2019 WL 1483804, at *9 (N.D. Cal. Apr. 3, 2019) (finding compelling reason to seal

                                  22   because the sealing request divulges sensitive information no longer related to the case); In re

                                  23   iPhone, 2013 WL 12335013 (same); Doe v. City of San Diego, No. 12-CV-689-MMA-DHB, 2014

                                  24   WL 1921742, at *4 (S.D. Cal. May 14, 2014) (exhibit’s disclosure of personal information and

                                  25   irrelevance to the matter are compelling reasons to seal the exhibit).

                                  26
                                  27

                                  28
                                                                                          3
                                   1

                                   2   III.   CONCLUSION
                                   3          The Court GRANTS the parties’ administrative motions to file under seal. Pursuant to

                                   4   Civil Local Rule 79-5(f)(1), documents filed under seal as to which the administrative motions are

                                   5   granted will remain under seal.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: 2/20/2020

                                   9                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  10                                                  United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
